Citation Nr: 0418743	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-22 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The evidence currently of record indicates that the veteran 
had active service from June 1979 to January 2002.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At a VA compensation examination in February 2002, the 
veteran reported a 12-year history of elevated blood pressure 
readings.  On examination his blood pressure was 152/102 in 
the sitting position, 150/104 in the standing position and 
152/102 in the supine position.  There was cerebrovascular 
disease, coronary artery disease, congestive heart failure, 
or renal vascular disease associated with this problem.  The 
VA physician noted that the veteran failed to return for 
additional blood pressure readings or return the blood 
pressure log.  The diagnosis was elevated blood pressure but 
the physician stated there was insufficient evidence to 
warrant a diagnosis of hypertension.  

The veteran stated that he did not fail to return for 
additional blood pressure readings or return the blood 
pressure log.  Instead, the RO instructed him to have his 
blood pressure read three times for two days and then to 
phone in his results.  He stated that he phoned in the 
following readings: 147/96, 148/100, 150/99, 151/101, 147/100 
and 148/98.  He stated that he scheduled an appointment at 
the United States Air Force hospital and that he had been 
prescribed blood pressure medication during his outpatient 
visit.  

In an April 2003 Report of Contact the RO noted the veteran 
did call in blood pressure readings taken after his VA 
compensation examination, but because the physician did not 
receive those results, no diagnosis was made.  

A March 2003 treatment record from TRICARE through the United 
States Air Force Academy Hospital shows the veteran was seen 
as an outpatient for blood pressure in March 2003.  The 
diagnosis was borderline blood pressure.  The physician did 
not prescribe medication but advised the veteran to follow-up 
in six months.  It appears that all the outpatient treatment 
records have not been obtained.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a medical examination and/or opinion 
where the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for his blood pressure since 
March 2003.  The veteran should clarify 
when he was prescribed blood pressure 
medication during an outpatient visit, 
which he referred to in his November 2002 
substantive appeal.  The evidence shows 
the veteran has received all health care 
treatment from TRICARE through the United 
States Air Force Academy Hospital.  The 
veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the veteran should be notified 
of such and the efforts used in 
requesting these records.  

3.  After completion of # 1-2, the 
veteran should be scheduled for a VA 
examination to determine the nature and 
severity of his elevated blood pressure 
readings.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.   The medical 
examiner should state whether or not the 
veteran currently has hypertensive 
vascular disease or hypertension.  
If so, the medical examiner should state 
when this is first shown in the evidence 
of record.  Specifically, the medical 
examiner should state whether or not this 
began during the veteran's active service 
and/or whether it had been present to a 
compensable degree, i.e., diastolic 
pressure is predominantly 100 or more, 
or; an individual with a history of 
diastolic pressure predominantly 100 or 
more who requires continuous medication 
for control.  Any medical findings and 
opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

4.  The issue on appeal should then be 
readjudicated.  If the requested benefit 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


